Christopher J.
Hefpernan, Official Referee. The parties to this litigation have agreed upon the facts. A prompt decision is desirable by all parties.
I am satisfied that the petition should be dismissed and that the respondent should have judgment dismissing it, without costs.
I do this because in my opinion subdivision d of section 104.00 of the Local Finance Law provides that the date controlling the validity of the bond issue involved here is the date when the bonds are issued and not the date of the school district meeting.